Exhibit 10.5
(NOVELIS LOGO) [g19654g1965400.gif]
AGREEMENT
between
Novelis AG, Bellerivestrasse 36, 8034 Zurich, Switzerland
(hereinafter the “Company”)
and
Mr. Arnaud de Weert, Chamer Fussweg 15, 6300 Zug, Switzerland
(hereinafter the “Employee”)
regarding
Termination of Employment
WHEREAS the Employee is currently employed by the Company pursuant to an
employment agreement concluded between the parties on February 13, 2006 (the
“Employment Agreement”);
WHEREAS the Company, on June 8, 2009 gave notice of termination by respecting
the ordinary two months notice period per end of the month with effect as of
August 31, 2009;
WHEREAS the parties prefer to terminate the employment relationship by mutual
agreement;
NOW, therefore, in consideration of the mutual covenants and agreements set
forth hereinafter, the parties agree as follows:

1.   The parties agree to terminate the Employment Agreement and the employment
relationship existing between them as of August 31, 2009 (the “Effective Date”)
and there shall be not extension of the notice period for whatever reason

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151



--------------------------------------------------------------------------------



 



2

    including, in particular sickness, accident, military service or any other
reason listed in art. 336c of the Swiss Code of Obligations.

2.   The Employee will be released from his obligations to work with immediate
effect. Accordingly, the Company will arrange for the Employee’s title and
signatory authority to be deleted from the commercial register as soon as
reasonably practical. However, the Employee shall provide such cooperation and
assistance as reasonably required by the Company for the orderly transition of
management, including but not limited to (a) the specific obligations of the
Employee under this Agreement, (b) providing such information as reasonably
required by the Company and (c) signing of such documentation reasonably
required by the Company to effectuate the termination of the Employee’s
employment and resignation from membership of any Board of Directors of the
Company or any affiliated company. Additionally, the Employee shall cooperate
and assist the Company or any company affiliated to the Company as shall be
reasonably required, by providing truthful, accurate information (to the extent
that the Employee would be under an obligation under applicable law to testify
as a witness and only so far as this will not conflict with applicable laws) in
the investigation and handling of any legal proceedings, regulatory
investigation, administrative or other hearing, whether formal or informal, by
any person, entity or governmental entity against the Company or any company
affiliated to the Company (a “Legal Matter”). The Employee’s obligations to
cooperate and assist the Company in any Legal Matter includes the obligation to
appear and testify as a witness at, to assist the Company with the preparation
for, and to provide any documents or information which relates in whole or in
part to the period of time in which the Employee was employed by the Company.
The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses incurred by him in connection with such cooperation and assistance in a
Legal Matter, including reasonable attorneys’ fees approved in advance by the
Company.

    The Employee shall not be prevented from engaging in other employment or
business activities provided, however, that he complies with his obligation not
to compete pursuant to section 8. In the event the Employee engages in another
employment or business activity the remuneration received from such activity
shall not be deducted from the Employee’s salary and other entitlements.

3.   The Company continues to pay the Employee’s base salary until the Effective
Date on the same terms and with the same deductions as in the past. The
additional payments under this Agreement shall be subject to such deductions as
required or permitted by law.

4.   The Company shall pay a lump sum of 435,000 Euros gross with the
September 2009 payroll as severance under the terms of the Employment Agreement.

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151



--------------------------------------------------------------------------------



 



3

5.   The Company shall pay the Employee’s earned AIP in the gross amount of
118,857 Euros gross, for FY 2009 in July 2009 at the same time it is paid to
Company employees.

6.   In addition, the Company shall, with September 2009 payroll payment, pay to
the Employee a lump sum payment of CHF 320,000 gross in full settlement of all
claims that the Employee might have in connection with his employment and its
termination, including, in particular, any claims that the Employee might have
under any annual or long term incentive plan such as the second instalment of
the first tranche of the Employee’s FY 2008 LTIP which, if the Employee were
otherwise eligible, would be payable in July 2010.

7.   In addition, the Company shall with the September 2009 payroll payment pay
the Employee a lump sum payment of 30,000 Euros gross in full satisfaction of
the Company’s obligation to pay for Employee’s and Employee’s family’s
repatriation costs back to Belgium, irrespective of whether Employee returns
immediately or later.

8.   The Employee agrees that until the Effective Date he will not directly or
indirectly (i) own, manage, operate, control, be employed by, establish,
participate in any business which is directly competing with the Company or a
company affiliated to the Company (a “Competing Business”) or (ii) engage in any
other business activity that competes with the Company or a company affiliated
to the Company. The acquisition of shares in a company whose shares are
officially listed at a stock exchange is not prohibited.

    Upon each proven single breach of the covenant not to compete, the Employee
shall pay the Company a penalty in the amount of CHF 100,000. The Employee shall
be liable for any further damage resulting from such breach, if any. In addition
to this penalty the Company may enforce the Employee’s covenant not to compete,
in particular by interim relief measures. In case of a breach of the covenant
not to compete the Company is furthermore entitled to terminate the Employment
Agreement with immediate effect.       On the Effective Date, the covenant not
to compete as set forth in this Section 8 shall expire.

9.   Until the second anniversary of the Effective Date, the Employee shall not
actively entice away or solicit any employees of the Company or of any company
affiliated to the Company or offer them a job. Upon each proven violation of his
obligations under this section 9, the Employee shall pay to the Company
liquidated damages in the amount of CHF 100,000. Payment of the liquidated
damages does not relieve the Employee from his obligations under this section 9.
The Company is, furthermore, entitled to seek judicial enforcement of the

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151



--------------------------------------------------------------------------------



 



4

    Employee’s obligations under this section 9 and/or to claim damages
exceeding the amount of the liquidated damages.

10.   Until the second anniversary of the Effective Date, the Employee shall not
directly or indirectly entice away or solicit any customers of the Company or
any company affiliated to the Company for whom the Employee was active during
the last 12 months prior to June 8, 2009 (the “Customers”) for the benefit of a
Competitor. This restriction applies only to Customers who (i) are active
customers of the Company or the relevant affiliate at or during the 12 months
prior to June 8, 2009 and (ii) are based in or doing business in Europe (a
“Restricted Customer”), and applies only with respect to products which are
competing with the products and services offered by the Company or a company
affiliated to the Company at or during the 12 months prior to June 8, 2009.
“Competitor” means, for the purpose of this clause, a person or commercial
entity whose business directly competes with the business of the Company or a
company affiliated to the Company at or during the 12 months prior to June 8,
2009. Upon each proven violation of his obligations under this section 10 the
Employee shall pay to the Company liquidated damages in the amount of CHF
100,000. Payment of the liquidated damages does not relieve the Employee from
observing his obligations under this section 10. The Company is, furthermore,
entitled to seek judicial enforcement of the Employee’s obligations under this
section 10 and/or to claim damages exceeding the amount of the liquidated
damages.

11.   On June 8, 2009, or such other date as agreed in writing with the Company,
the Employee shall hand over to the Company all documents and copies thereof of
a confidential nature belonging or relating to the Company or any company
affiliated to the Company in his possession, which he obtained in connection
with his employment. In addition, the Employee shall return all property
belonging to the Company or any company affiliated to the Company in his
possession. The Employee furthermore, shall return a copy of any electronically
stored confidential data belonging to the Company or any company affiliated to
the Company on or before June 8, 2009, or such other date as agreed in writing
by the Company, and the Employee shall not keep a copy of any such confidential
data belonging to the Company. The Company agrees to make available to the
Employee such returned documents and information if and when the Employee needs
them in order to defend his legitimate interests in connection with any Legal
Matter to which the Employee may become a party and which relate to his
activities as an Employee of the Company or of any company affiliated to the
Company (“Legal Matter Information”). If Legal Matter Information is provided to
Employee, it shall be used solely for the purposes stated in this section and
shall be returned to the Company immediately upon completion of the Legal
Matter.

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151



--------------------------------------------------------------------------------



 



5

12.   During the term of the Employment Agreement and thereafter the Employee
shall keep strictly confidential and neither use for his own purpose or that of
others nor make known to any third person any confidential information,
knowledge or date obtained by him during his employment with the Company with
respect to the Company or any company affiliated to the Company or of any
products, improvements, formulas, recipes, designs, processes, customers,
methods of distribution or methods of manufacture or operation, sales, prices,
profits, costs, contracts, suppliers, business prospects, business methods,
techniques, research, trade secrets, or know-how or data which at such time of
disclosure is not publicly know and in the public domain.

13.   The Company herewith informs the Employee that his accident insurance will
end 30 days after the Effective Date, i.e. on September 30, 2009. If by such
date the Employee had not commenced new employment that provides for insurance
coverage of the occupational as well as non-occupational accident, the Employee
has to notify his health insurer about the fact that the employment relationship
will end on the Effective Date to secure sufficient insurance coverage or has to
take out a so-called “Abredeversicherung” with the current accident insurance
company for up to 180 days.

    The Company, furthermore, informs the Employee that, as from the Effective
Date, the Employee will no longer benefit from sickness assistance as stipulated
in the Employee Handbook Section 6.

14.   The Employee will not in any way disparage or criticize the Company or any
company affiliated to the Company, their respective directors, officers or
employees or any of the Company’s products or those of any other company
affiliated to the Company.

15.   (a) The Employee releases the Company and its Affiliates and their
respective directors, officers, stockholders, employees, agents or attorneys of
and from any and all claims of any nature which has arisen or may arise in
connection with the Employee’s employment with the Company. Such release does
not apply with respect to claims (of which the Employee has no actual knowledge
at the date hereof) which are based on an act or omission (i) that meets a legal
standard of gross negligence or fraud and that causes actual, material harm to
the Employee, or (ii) that constitutes a criminal offence in any jurisdiction
where the Company or any company affiliated to the Company is or has engaged in
business. (b) The Company, for itself and for any company affiliated to the
Company, releases the Employee of and from any and all claims of any nature
whatsoever, excepting any act(s) or omission(s) by the Employee during
employment with the Company of which the Company or the affiliate has no actual
knowledge at the date hereof (i) that meet a legal standard of gross negligence
or fraud and that cause actual, material harm to the Company or any affiliate,
or (ii) that constitutes

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151



--------------------------------------------------------------------------------



 



6

    a criminal offence in any jurisdiction where the Company or any company
affiliated to it is or has engaged in business.

(c) The releases in this Agreement do not include the obligations of the parties
arising out of this Agreement.

16.   The Company shall provide to the Employee not later than the effective
date of this Agreement with a certificate of employment in the form and
substance of Attachment 1, duly signed by an individual or individuals
authorized by the Company. The Company shall, unless otherwise required by law,
provide only such information in response to any inquiry about the Employee’s
employment or termination of employment, so long as the Employee directs any
such inquiry to Robert Virtue at Novelis Inc., John Gardner at the Company, or
their successors.

17.   Modifications of and amendments to this Agreement shall exclusively be
made in writing.

18.   The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. Should this
Agreement or section 1 thereof for any reason whatsoever be void or rescinded,
the Company’s notice of termination dated June 8, 2009 with effect as of
August 31, 2009 shall have full force and effects without any payments being due
to the Employee other than under mandatory statutory law and/or Employment
Agreement.

19.   The present Agreement shall be governed by Swiss law.

     
Place and date
  Place and date
 
   
Zurich, 22.06.09
  z u b, 26.06.09
 
   
The Company
  The Employee
Novelis AG
   
 
   
/s/ Colin Bond
  /s/ Arnaud de Weert
 
   
 
  Arnaud de Weert      
/s/ Colin Bond
   
 
   
 
   

Novelis AG
Novelis Bellerivestrasse 36, CH 8034, Zurich, Switzerland. Tel +41 44 386 2150
Fax +41 44 386 2151

